10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00169-CJC Document1 Filed 03/22/19 Page1lof6 Page ID#:1

 

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

ime) ae
UNITED STATES OF AMERICA, CR vol fol R J 1 Gb 9-H
Plaintiff, INFORMATION
Vv. [18 U.S.C. § 1956(h): Conspiracy
‘ to Launder Monetary Instruments;
TREN MARKOSYAN, 18 U.S.C. § 982, 28 U.S.C.
aka “Irene,” § 2461(c): Criminal Forfeiture]
Defendant.

 

 

 

 

The United States Attorney charges:
COUNT ONE

[18 U.S.C. § 1956(h)]

A. OBJECT OF THE CONSPIRACY

 

Beginning on an unknown date and continuing until on or about
January 11, 2019, in Los Angeles County, within the Central District
of California, and elsewhere, defendant IREN MARKOSYAN, also known as
“Trene” (“defendant”), and others known and unknown to the United
States Attorney, knowingly combined, conspired, and agreed with each
other to conduct and attempt to conduct financial transactions
knowing that the property involved in the financial transactions
represented the proceeds of some form of unlawful activity, which, in

fact, involved the proceeds of specified unlawful activity, namely,

 
10
11
12
13
14
15
6
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00169-CJC Document1 Filed 03/22/19 Page 2of6 Page ID #:2

conspiracy to distribute controlled substances, in violation of Title
21, United States Code, Section 846, and fraud and related activity
in connection with access devices, in violation of Title 18, United
States Code, Section 1029, and knowing that the transactions were
designed in whole and in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds in violation
of Title 18, United States Code, Section 1956 (a) (1) (B) (1).

B. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

ACCOMPLISHED

The object of the conspiracy was to be accomplished, in
substance, as follows:

1. Defendant and co-conspirator #1 would funnel money,
including proceeds from narcotics-related and fraud-related
activities, into accounts held in the name of defendant.

2. With defendant's knowledge, co-conspirator #1 would use
defendant’s name to purchase real property.

3. Defendant and co-conspirator #1 would obtain hard-money
loans, secured against the real property that had been purchased
under defendant’s name.

4. Defendant would knowingly make and/or affirm false,
material misrepresentations in the applications for the loans.

5. Defendant would direct the escrow companies for the loans
to transfer the proceeds of the loans to an account held in the name
of defendant.

6. Co-conspirator #1 would direct defendant to transfer the
proceeds of the loans to accounts that both defendant and
coconspirator #1 controlled, or co-conspirator #1 would instruct
defendant to pay, with loan proceeds, entities directly.

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

 

 

Case 2:19-cr-00169-CJC Document1 Filed 03/22/19 Page3of6 Page ID#:3

Cc. OVERT ACTS

In furtherance of the conspiracy and to accomplish the object of
the conspiracy, on or about the following date, defendant, and others
known and unknown to the United States Attorney, committed various
overt acts in Los Angeles County, within the Central District of
California, and elsewhere, including, but not limited to, the
following:

1. On or about December 19, 2018, defendant sold a property in

North Hollywood.

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

aa

23

24

25

26

27

28

 

 

Case 2:19-cr-00169-CJC Document1 Filed 03/22/19 Page4of6 Page ID#:4

FORFEITURE ALLEGATION

[18 U.S.C. § 982 and 28 U.S.C. 8 2461 (c)]

1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States will seek
forfeiture as part of any sentence, pursuant to Title 18, United
States Code, Section 982(a) (1) and Title 28, United States Code,
Section 2461(c), in the event of defendant's conviction of the
offense set forth in Count One of this Information.

2. Defendant, if so convicted, shall forfeit to the United
States of America the following:

(a) All right, title and interest in any and all property,
real or personal, involved in such offense, and any property
traceable to such property, including, without limitation, the
following property (the “Forfeitable Property”):

1. $234,442.13, which represents the net proceeds
received from the sale of the real property located in North
Hollywood, California, Assessor’s Parcel Number (“APN”): 2317-014-
018;

ii. The real property located in Studio City,
California with APN: 2380-015-018 and title is held in the name’ of
Tren Markosyan, a single woman (the “Studio City property”). The
Studio City property is situated in the County of Los Angeles, State
of California, and is more particularly described as:

Lot 362 of Tract 25056, in the City of Los Angeles, County of
Los Angeles, State of California, as per Map recorded in Book
666 Pages 10 to 20 inclusive of Maps, in the Office of the
County Recorder of said County.

Except therefrom all oil, gas, minerals and other hydrocarbon
substances, lying and below a depth of 500 feet, without the
right of surface entry.

 
10

11

12

13

14

15

16

17

18

19

20

al

a2

23

24

25

26

27

28

 

 

Case 2:19-cr-00169-CJC Document1 Filed 03/22/19 Page5of6 Page ID#:5

44d. One 1996 Carver 38 vessel with Vessel Number:
1053407 and Hull Identification Number: CDRR6038H696; and

iv. One 2005 Caribe vessel with Vessel VIN:
EMDD2062T405.

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982 (b) (1),
and Title 18, United States Code, Section 982(b) (2), defendant, if so
convicted, shall forfeit substitute property, if, by any act or
omission of the defendant, the property described in the preceding
paragraph, or any portion thereof: (a) cannot be located upon the
exercise of due diligence; (b) has been transferred, sold to, or
deposited with a third party; (c) has been placed beyond the
jurisdiction of the court; (d) has been substantially diminished in
value; or (e) has been commingled with other property that cannot be
divided without difficulty. Substitution of assets shall not be
ordered, however, where the convicted defendant acted merely as an
intermediary who handled but did not retain the property in the

course of the money laundering offense unless defendant, in

///
///

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00169-CJC Document1 Filed 03/22/19 Page6of6 Page ID #:6

committing the offense or offenses giving rise to the forfeiture,
conducted three or more separate transactions involving a total of
$100,000.00 or more in any twelve-month period.

NICOLA T. HANNA
United States Attorney

x

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

CAROL A. CHEN

Assistant United States Attorney

Chief, Organized Crime Drug
Enforcement Task Force Section
Section

PUNEET V. KAKKAR
Assistant United States Attorney
Organized Crime Drug

Enforcement Task Force Section

 
